Judge JOHNSON,
with whom Senior Judge LEONARD joins, concurring.
Judge JAMES' lead opinion first advances the position that the definition of military property of the United States for sentence enhancement purposes under Article 121 is different from the definition of military property of the United States for substantive offenses under Article 108. This position is based on the fact that the President has broader authority under Article 56, UCMJ to prescribe maximum punishments than he does to alter the elements of specific offenses as they have been elucidated in decisions of the military appellate courts. Therefore, the argument goes, for purposes of sentencing an accused under Article 121 we can rely on the new language in MCM, Part IV, paragraph 32c(l) (1984), which defines military property of the United States more broadly than does previous case law. Many military law practitioners question the effect of the new definition on prosecutions under Article 108, since the President may not have statutory authority to alter the definition of an element of Article 108 offenses as this MCM revision appears to do. The Court of Military Appeals has not yet been asked to decide this issue.
*568This argument has some appeal, but I am unwilling to rely upon it. The revised definition of military property of the United States appears only in paragraph 32c(l), which discusses Article 108 offenses; it is incorporated by reference in paragraph 46b(l) dealing with Article 121 offenses. I believe giving two different constructions to the same language would introduce a level of complexity which may well defy understanding by many practitioners of military law.
I concur with the lead opinion’s conclusion that the medicine stolen by appellant constitutes military property of the United States as defined in existing precedent construing Articles 108 and 121, and with its resolution of the other issues in this ease. On that basis, I concur in affirming the findings and sentence.